DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dalal Mirut on 08/10/2022.

The application has been amended as follows: 
CLAIMS:
8-10. (Canceled)
17. (Canceled)

Allowable Subject Matter
Claims 1, 2, 5-7, 11, 12, 14-16, 18, and 20, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 06/07/2022, the prior art references (Parulski, Khoshbin, and Lin) does not teach the at least indicated portion of the claim of an electronic device, comprising: a wireless communication circuit configured to provide wireless communication by using an LPWAN (low power wide area network); a positioning circuit configured to detect a position of the electronic device; a processor electrically connected with the wireless communication circuit and the positioning circuit; and a memory electrically connected with the processor, wherein the memory stores instructions that, when being executed, cause the processor to: receive information regarding a plurality of geofences from an external server through the wireless communication circuit, determine whether the detected position of the electronic device exists within two or more geofences from among the plurality of geofences, select a geofence of the two or more geofences based on at least part of the information regarding the plurality of geofences, and transmit a message comprising the detected position of the electronic device and the selected geofence to the external server through the wireless communication circuit, wherein the instructions are executable to cause the processor to: determine whether the detected position of the electronic device exists within a first geofence from among the plurality of geofences at a first time, determine whether the detected position of the electronic device exists within the first geofence and a second geofence from among the plurality of geofences at a second time after the first time, and select the second geofence as the selected geofence, and wherein the first geofence corresponds to a danger area and the second geofence corresponds to a non-danger area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645